i          i      i                                                                i     i     i




                                  MEMORANDUM OPINION

                                         No. 04-08-00377-CR

                                        The STATE of Texas,
                                             Appellant

                                                  v.

                                        Katherine ZAWORA,
                                              Appellee

                      From the County Court at Law Number 4, Bexar County, Texas
                                        Trial Court No. 883209
                          Honorable Sarah Garrahan-Moulder, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 18, 2008

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant, the State of Texas, has filed a motion to dismiss this appeal. The motion is

granted, and this appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                       PER CURIAM

Do not publish